Name: Commission Regulation (EC) No 1630/2004 of 17 September 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  agricultural policy;  prices
 Date Published: nan

 18.9.2004 EN Official Journal of the European Union L 295/15 COMMISSION REGULATION (EC) No 1630/2004 of 17 September 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 18 September 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 September 2004. For the Commission J. M. SILVA RODRÃ GUEZ Agriculture Director-General (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 1947/2002 (OJ L 299, 1.11.2002, p. 17). ANNEX to Commission Regulation of 17 September 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 38,9 999 38,9 0707 00 05 052 101,8 096 12,9 999 57,4 0709 90 70 052 74,2 999 74,2 0805 50 10 382 67,7 388 61,6 508 37,1 524 39,7 528 58,9 999 53,0 0806 10 10 052 88,6 220 129,7 400 169,8 624 144,8 999 133,2 0808 10 20, 0808 10 50, 0808 10 90 388 89,3 400 105,8 508 68,9 512 105,3 528 86,4 800 177,0 804 93,3 999 103,7 0808 20 50 052 102,8 388 79,0 999 90,9 0809 30 10, 0809 30 90 052 111,4 999 111,4 0809 40 05 066 52,2 094 29,3 624 130,7 999 70,7 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2081/2003 (OJ L 313, 28.11.2003, p. 11). Code 999 stands for of other origin.